Dear Representative DeWitt:
This office is in receipt of your request for an opinion of the Attorney General in regard a rule promulgated by the Louisiana State Board of Dentistry relative to advertisement of specialties.
In Title 46, Professional and Occupational Standards, Part XXXIII, Dental Health Profession, Rule 301, Listing as Dental Specialist, as amended, provides as follows:
          A.  Dentists who have not completed a post-doctoral training program in a recognized specialty of dentistry under educational standards approved by the Louisiana State Board of Dentistry, but who advertise a field of practice for which approved educational standards exist, must advertise their field of practice in such a way that the public is not misled into believing that the dentist has met the educational requirements for a certified specialist.
          B.  The board has reviewed and approved the Standards for Advanced Specialty Education Programs set forth by the Commission on Dental Accreditation of the American Dental Association in the following specialties:
* * * * * * * * * * * * * * * * * * * * * * *
C.  Definitions
          D. Anyone not qualified for the specialties listed in Subsection C must disclose "General Dentistry" or "Family Dentistry" in print larger than field of practice or service.
          E.  In radio or television advertising the disclosure must be made in the same mode (Visual or audio) as the representation concerning field(s) of practice. Audio disclosures must be at the same decibel level as the representation concerning the field(s) of practice.
One question presented in the request is what was the legislative intent in the amendment to Rule 301.
The amendment was by the Board of Dentistry and it was promulgated in accordance with R.S. 37:760(8) which sets forth the powers and duties of the Board.  Paragraph (8) establishes that the Board shall adopt rules and regulations by prescribing those acts, services, procedures, and practices which may be performed and imposing such requirements and restrictions as it shall deem proper and necessary to; protect and promote the public health and welfare of the citizens of this state.
Obviously, the intent of this amendment placing restrictions on advertising was to comply with mandate to protect the public.
It has been requested that the Attorney General's office evaluate a yellow page advertisement of a dentist who has been notified by the State Board of Dentistry that they found the advertisement in violation of Rule 301.
The Attorney General's office is not the proper entity to review the advertisement, and has no information on the dentist training to make an evaluation.  The legislature has provided a procedure for review, and the Board notified the dentist in question that he could correct the violation, pay a fine or if he felt the advertisement was not in violation of the Louisiana Dental Practice Act, he could request an informal conference to review the matter to afford him an opportunity to demonstrate that no disciplinary action need be taken.  This choice should be made.
We hope this answers your inquiry.
Sincerely yours,
                         RICHARD P. IEYOUB Attorney General
                         BY: BARBARA B. RUTLEDGE Assistant Attorney General
BBR